                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHAWN MORRIS,

                          Plaintiff,
                                                                 CIVIL ACTION
         v.                                                      NO. 17-4576

WESCO AIRCRAFT, et al.,

                          Defendants.


                                             OPINION

Slomsky, J.                                                                   November 20, 2018

I.       INTRODUCTION

         Plaintiff Shawn Morris (“Plaintiff”), a 54-year-old African-American female, brings this

suit against her former employers, Defendant Wesco Aircraft and Defendant Haas Group

(collectively, “Defendants”),1 alleging age discrimination under the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 621, et seq., and race discrimination, retaliation, and

hostile work environment under 42 U.S.C. § 1981 and under Title VII of the Civil Rights Act of

1964, 32 U.S.C. § 2000(e), et seq. (Doc. No. 19.) Plaintiff claims that Defendants afforded her

differential treatment because of her race and age.        Plaintiff also claims that Defendants

subjected her to a hostile work environment and retaliated against her because of her race and

complaints of race discrimination.




1
     In the Second Amended Complaint, Plaintiff alleges that Defendants Wesco Aircraft and Haas
     Group were sufficiently interrelated during her period of employment to constitute her joint
     employer. (Doc. No. 19 ¶ 12.) Plaintiff further alleges that Wesco Aircraft purchased Haas
     Group in approximately 2014. (Id. ¶ 10.) Since neither Defendant disputes this
     characterization, Plaintiff’s claims against her “employer” will be considered claims asserted
     against both Wesco Aircraft and Haas Group.


                                                 1
          More specifically, in Count I of the Second Amended Complaint, Plaintiff alleges

violations of the ADEA. She claims that Defendants terminated her because of her “advanced

age” and replaced her with an individual ten years her junior. (Id. ¶¶ 33-36.) In Counts II and

III, Plaintiff asserts violations of 42 U.S.C. § 1981 and Title VII, respectively. In each Count,

Plaintiff brings claims against Defendants for race discrimination, hostile work environment, and

retaliation. (Id. at 9-10.) Plaintiff claims that she has suffered loss of earnings, salary, pay

increases, bonuses, medical benefits, training, promotions, pension, and seniority because of

Defendants’ discrimination. (Id. at 10-11.)

           On April 9, 2018, Defendants filed a Motion to Partially Dismiss Plaintiff’s Second

Amended Civil Action Complaint. (Doc. No. 24.) In the Motion, Defendants assert that Plaintiff

has failed to state a claim under Counts II and III for race discrimination, hostile work

environment, and retaliation. (Id.) On April 23, 2018, Plaintiff filed a Response in Opposition

(Doc. No. 25). On April 30, 2018, Defendants filed a Reply. (Doc. No. 26.) Defendants’

Motion is now ripe for disposition. For the following reasons, the Court will deny Defendants’

Motion.

II.       BACKGROUND2

          Plaintiff, a 54-year-old African-American woman, worked for Defendants as a buyer for

approximately a year and a half until May 2017. (Doc. No. 19 ¶¶ 15-16, 27.)         At all times

throughout her employment, Plaintiff was the only permanent African-American employee in her

department. (Id. ¶ 18.) Plaintiff was supervised by two Caucasian female employees, Eileen

Murray (“Murray”) and Carol Tonelli (“Tonelli”). (Id. ¶ 19.)




2
      The facts are taken from the Second Amended Complaint and are accepted as true for
      purposes of deciding the Motion to Dismiss.
                                                 2
       While employed with Defendants, Plaintiff submits that she was treated in a

“discriminatory and hostile manner because of her race and age.” (Id. ¶ 20.) According to the

Second Amended Complaint, Murray and Tonelli consistently gave Plaintiff less time and stricter

deadlines to complete a heavier workload than her younger white co-workers in the same

position. (Id. ¶ 20(a).) Plaintiff alleges that Murray and Tonelli would reprimand and discipline

her for missing deadlines, but not discipline her two white co-workers, Desiree and Donna, for

the same conduct. (Id.)

       Plaintiff further alleges that as compared to her white co-workers, she was expected to

complete more orders, denied training on order processing, and ignored at staff meetings by

Tonelli and Murray when she attempted to offer comments and/or ask questions. (Id. ¶ 20(b)-

(d).) Plaintiff also alleges that Tonelli and Murray consistently yelled at and spoke to her in a

demeaning manner. (Id. ¶ 20(e).) Plaintiff recalls Murray and Tonelli telling her that she “could

not understand anything,” “was not good enough,” and “could not follow clear instructions.”

(Id.) When Plaintiff attempted to follow up on the criticism, Murray and Tonelli would refuse to

expand or explain. (Id.)

        Plaintiff also alleges that Tonelli and Murray disciplined her for vague reasons like

“being loud” and having “negative body language,” but did not similarly discipline her white co-

workers. (Id. ¶ 20(f).) Plaintiff gives the example of once being written up by Tonelli for

singing at work, even though her white co-worker, Kathy O’Brien, with whom she was singing

at the time, received no write-up or reprimand. (Id. ¶ (g).)       Aside from discipline, Plaintiff

alleges that Tonelli frequently made explicit inappropriate comments to her about her race. (Id. ¶

21.) As an example, Tonelli once said to her, “don’t worry, I have a black half-sister.” (Id.)




                                                 3
       Moreover, Plaintiff asserts that she witnessed some of her co-workers discriminate

against other individuals of minority groups in the presence of Defendants’ management,

including Tonelli. (Id. ¶ 22.) For example, Plaintiff claims she witnessed her white co-worker,

Trevor Harmon, make disparaging remarks to her Asian co-worker, Andrew Park, about the

“wide angled” shape of his eyes and comment on his ability to see. (Id.) Plaintiff alleges she

witnessed co-workers make jokes about a Middle Eastern employee being a terrorist. (Id.)

       On or about March 24, 2017, Plaintiff made a written complaint of discrimination to

Defendants’ Human Resources Business Partner, Yvette Villages (“Villages”). (Id. ¶ 24.) In the

complaint, Plaintiff informed Villages that management, including Tonelli, had been condoning

discriminatory and racist behavior in the workplace. (Id.) As an example, Plaintiff informed

Villages of the comments Trevor Harmon had been making to Andrew Park. (Id.) According to

Plaintiff, Villages responded “with a significant degree of hostility and questioned the validity of

[her] complaint.”    (Id. ¶ 25.)   Plaintiff believes and avers that Defendants never properly

investigated her complaint and that the only action Villages took upon receipt of her complaint

was to inform Tonelli and Murray of her allegations. (Id. ¶¶ 25-26.)

       On May 9, 2017, approximately six weeks after Plaintiff complained of discrimination to

Villages, she was called into a meeting with Tonelli, Murray, Villages (by telephone), and Jeff

Perdick, and terminated from her employment with Defendants. (Id. ¶ 27.) At that time,

Defendants did not provide Plaintiff with a reason for her termination, but management later

informed her that she was being terminated for “very ambiguous reasons, including her

‘attitude.’” (Id. ¶ 30.) Following her termination, Plaintiff alleges Defendants replaced her with

an individual ten (10) years her junior. (Id. ¶ 31.)




                                                  4
        On March 19, 2018, Plaintiff filed a Second Amended Complaint (“Second Amended

Complaint” or “SAC”) against Defendants, asserting claims for age discrimination under the

ADEA (Count I), race discrimination, hostile work environment, and retaliation under § 1981

(Count II), and race discrimination, hostile work environment, and retaliation under Title VII

(Count III). (Doc. No. 19.) On April 9, 2018, Defendants moved to partially dismiss the SAC

for failure to state a claim under Counts II and III. (Doc. No. 24.)

III.    STANDARD OF REVIEW

        The motion to dismiss standard under Federal Rule of Civil Procedure 12(b)(6) is set

forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009). After Iqbal, it is clear that “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice” to

defeat a Rule 12(b)(6) motion to dismiss. Id. at 678; see also Bell Atl. Corp. v. Twombly, 550

U.S. 544 (2007). “To survive dismissal, ‘a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Tatis v. Allied Interstate,

LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting Iqbal, 556 U.S. at 678). Facial plausibility is

“more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Iqbal, 556

U.S. at 678). Instead, “[a] claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Iqbal, 556 U.S. at 678).

        Applying the principles of Iqbal and Twombly, the Third Circuit in Santiago v.

Warminster Township, 629 F.3d 121 (3d Cir. 2010), set forth a three-part analysis that a district

court in this Circuit must conduct in evaluating whether allegations in a complaint survive a Rule

12(b)(6) motion to dismiss:

        First, the court must “tak[e] note of the elements a plaintiff must plead to state a
        claim.” Second, the court should identify allegations that, “because they are no
        more than conclusions, are not entitled to the assumption of truth.” Finally,
                                                    5
       “where there are well-pleaded factual allegations, a court should assume their
       veracity and then determine whether they plausibly give rise to an entitlement for
       relief.”

Id. at 130 (quoting Iqbal, 556 U.S. at 675, 679). The inquiry is normally broken into three parts:

“(1) identifying the elements of the claim, (2) reviewing the complaint to strike conclusory

allegations, and then (3) looking at the well-pleaded components of the complaint and evaluating

whether all of the elements identified in part one of the inquiry are sufficiently alleged.” Malleus

v. George, 641 F.3d 560, 563 (3d Cir. 2011).

       A complaint must do more than allege a plaintiff’s entitlement to relief, it must “show”

such an entitlement with its facts. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir.

2009) (citing Phillips v. County of Allegheny, 515 F.3d 224, 234-35 (3d Cir. 2008)). “[W]here

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (alteration in original) (citation omitted). The “plausibility”

determination is a “context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id.

IV.    ANALYSIS

       In the present action, Defendants advance three arguments in support of their Partial

Motion to Dismiss. Specifically, Defendants argue that under both § 1981 and Title VII: (1)

Plaintiff failed to plead severe or pervasive discrimination to maintain a hostile work

environment claim; (2) Plaintiff failed to plead a prima facie case of disparate treatment based on

race; and (3) Plaintiff failed to plead a prima facie case of retaliation. (Doc. No. 24.)

       After reviewing the facts as set forth above, the Court is not persuaded by Defendants’

arguments and instead finds that Plaintiff has met her burden at this stage of the proceedings.



                                                  6
Thus, for the reasons discussed below, the Court will deny Defendants’ Partial Motion to

Dismiss.

       A.      Plaintiff Has Pled Facts Sufficient to State a Plausible Claim of Hostile
               Work Environment Under § 1981 and Title VII

       Defendants first argue that Plaintiff has not stated a claim for hostile work environment

because she has not alleged discrimination severe or pervasive enough to constitute “an abusive

working environment or a workplace permeated with discrimination.” (Doc. No. 24 at 6.) The

Court disagrees. To succeed on a hostile work environment claim under § 1981 and Title VII, a

plaintiff must show that “‘1) the employee suffered intentional discrimination because of his/her

[race], 2) the discrimination was severe or pervasive, 3) the discrimination detrimentally affected

the plaintiff, 4) the discrimination would detrimentally affect a reasonable person in like

circumstances, and 5) the existence of respondeat superior liability [meaning the employer is

responsible].’” Castleberry v. STI Grp., 863 F.3d 259, 263 (3d Cir. 2017) (quoting Mandel v. M

& Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013)); See White v. City of Phila., No. 11–

4197, 2012 WL 28074, at *4 (E.D. Pa. Jan.5, 2012) (“§ 1981 claim for hostile work environment

must satisfy the same elements as a hostile work environment claim under Title VII of the Civil

Rights Act of 1964.”).

       To prove the second element of hostile work environment, a plaintiff must show

“discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter

the conditions of the victim’s employment.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.

101, 116, 122 S.Ct. 2061 (2002) (internal quotation marks omitted). A court must consider the

totality of the circumstances in evaluating severity and pervasiveness, including “the frequency

of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or

a mere offensive utterance; and whether it unreasonably interferes with an employee’s work


                                                 7
performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23, 114 S.Ct. 367 (1993). Moreover,

“severity and pervasiveness are alternative possibilities: some harassment may be severe enough

to contaminate an environment even if not pervasive; other, less objectionable, conduct will

contaminate the workplace only if it is pervasive.” Castleberry, 863 F.3d at 264 (citing Jensen v.

Potter, 435 F.3d 444, 449 n.3 (3d Cir. 2006)).

       In the present action, Plaintiff has alleged sufficiently severe or pervasive discrimination

to plausibly state a claim for hostile work environment. Plaintiff alleges in the Second Amended

Complaint that she was treated in a discriminatory and hostile manner due to her race insofar as

she was “yelled at, belittled, treated in a rude condescending manner, given pretextual discipline,

given heavier work assignments, and had policies selectively enforced against her by

Defendants’ management.” (Doc. No. 19 ¶ 20.) Plaintiff also alleges in the Second Amended

Complaint several specific instances of the discriminatory treatment she was allegedly subjected

to by Defendants. (Id.)

       With respect to discipline, for example, Plaintiff recounts that she was scolded and

reprimanded by Murray and Tonelli for failing to meet deadlines, but that her white co-workers,

Donna and Desiree, were not disciplined for the same issue. (Id.) Plaintiff also alleges that

Tonelli wrote her up for singing at work and “being disruptive,” but did not write up the white

co-worker with whom she was singing at the time, Kathy O’Brien. (Id.) As to Plaintiff’s

allegation that she was “yelled at,” she asserts that Murray and Tonelli made comments to her

that she “could not understand anything” and “was not good enough,” but refused to give her any

kind of explanation for the criticism. (Id.)

       Despite the allegations of discrimination Plaintiff has described in the Second Amended

Complaint, Defendants maintain that the allegations fall short of establishing a “workplace



                                                 8
permeated with discrimination.” (Doc. No. 24 at 6.) In support of this argument, Defendants

rely on Oberdorf v. Penn Village Facility Operations, LLC, No. 15-1880, 2016 WL 1752732

(M.D. Pa. May 3, 2016). In Oberdorf, a sex discrimination case, the district court dismissed

plaintiff’s hostile work environment claim in part because plaintiff failed to plead facts to

support pervasive discrimination. Id. at *4-5. The district court noted as follows:

       Mr. Oberdorf also pled that [his supervisor] April made “multiple derogatory
       comments” and provided an example of one of her statements. He failed to plead,
       however, if the multiple comments were made on separate or on one occasion and
       did not provide any dates or even a range of dates, other than to say that he began
       experiencing discrimination “[w]hile under the supervision of April.”

       Unlike the complaint in Oberdorf, however, Plaintiff alleges in the Second Amended

Complaint far more than “multiple derogatory comments.” (Doc. No. 19.) Not only does

Plaintiff submit that Tonelli made discriminatory comments to her like “don’t worry, I have a

black half-sister,” she also alleges several specific instances of her being yelled at, belittled, and

treated discriminatorily by Defendants. (Id. ¶ 20.) In contrast to the facts in Oberdorf, the

allegations in the Second Amended Complaint suffice to show severe or pervasive discrimination

at this stage of the proceedings. (Compare Doc. No. 19 with Doc. No. 24-4.) Accordingly,

Plaintiff’s hostile work environment claim will not be dismissed.

       B.      Plaintiff Has Pled Facts Sufficient to State a Plausible Claim of Disparate
               Treatment Race Discrimination Under § 1981 and Title VII

       Defendants next argue that Plaintiff failed to establish a prima facie case of disparate

treatment on the basis of race under § 1981 and Title VII. (Doc. No. 24 at 10.) When, as here,

there is no direct evidence of discrimination, a court analyzes § 1981 and Title VII disparate

treatment claims under the burden-shifting framework set forth in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802 (1973). Parker v. Verizon Pa. Inc., 309 Fed. App’x. 551, 555 (3d Cir.

2009); Jones v. School Dist. of Phila., 198 F.3d 403, 410 (3d Cir. 1999) (Title VII and § 1981


                                                  9
disparate treatment race discrimination claims are both analyzed pursuant to McDonnell

Douglas).

      Under the McDonnell Douglas framework, the plaintiff must first establish a prima facie

case of discrimination by showing that (1) she is a member of a protected class; (2) she was

qualified for the position she sought to attain or retain; (3) she suffered an adverse employment

action; and (4) the action occurred under circumstances that could give rise to an inference of

intentional discrimination. Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). If a

plaintiff has established a prima facie case, the burden of production shifts to the defendant to

articulate some legitimate nondiscriminatory reason for the challenged employment action.

Burton v. Teleflex Inc., 707 F.3d 417, 427 (3d Cir. 2013). If the defendant meets this burden,

the plaintiff ultimately must prove by a preponderance of the evidence that the legitimate reason

offered by the defendant is merely pretext for discrimination. Id. (citing Fuentes v. Perskie, 32

F.3d 759, 763 (3d Cir. 1994)).

      A prima facie case is “an evidentiary standard, not a pleading requirement.” Connelly v.

Lane Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016) (quoting Swierkiewicz v. Sorema, N.A.,

534 U.S. 506, 510 (2002)).       As such, the post-Twombly pleading standard “‘simply calls for

enough facts to raise a reasonable expectation that discovery will reveal evidence of’ the

necessary element[s].” Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (quoting

Twombly, 550 U.S. at 556.)

      The first three elements of Plaintiff’s prima facie case are not in dispute. She is an

African-American individual, she was qualified to work as a buyer, and she suffered an adverse

employment action when she was terminated from her employment with Defendants. As to the




                                                10
fourth element, Plaintiff has pled sufficient facts to infer that race motivated Defendants’

decision to terminate her employment.

       Here, regarding the fourth element, Plaintiff alleges several examples of ways in which

Defendants, and specifically Tonelli and Murray, treated her differently than her white co-

workers. (Doc. No. 19 ¶ 20.) Plaintiff submits, for example, that she was subjected to strict

deadlines and disciplined when she failed to meet such deadlines, but that her white co-workers,

including Donna and Desiree, were not similarly disciplined. (Id.) Plaintiff claims that Donna,

a white Buyer who worked under Plaintiff’s same management, was not disciplined, but rather

accommodated when she failed to meet deadlines by being given a reduced workload. (Id.)

       Plaintiff further alleges that unlike her “younger white co-workers in the same position,”

she was nit-picked, yelled at, and belittled for things such as “being loud” and having “negative

body language.” (Id.) Beyond discriminatory treatment and discipline, Plaintiff claims that

Tonelli often made inappropriate discriminatory comments to her and cites the example of

Tonelli stating to her “don’t worry, I have a black half-sister.” (Id. ¶ 21.) Taken together, these

allegations suffice to raise an inference of intentional discrimination.

       Moreover, Plaintiff’s allegations raise a plausible inference that Defendants’ decision to

terminate her employment was connected to her race. As noted, Plaintiff has alleged several

ways in which Tonelli and Murray treated her less favorably than her white co-workers. (Id. ¶¶

20-21.) Plaintiff also submits that she was terminated from her employment in a meeting that

included Tonelli and Murray. (Id. ¶ 27.) Further, Plaintiff claims that at the time of the meeting,

Tonelli and Murray refused to provide her with any reason for her termination. (Id. ¶¶ 29-30.)

Given the roles Tonelli and Murray allegedly played in discriminating against Plaintiff, and their




                                                11
involvement with Plaintiff’s termination, the Second Amended Complaint plausibly establishes

an inference of intentional discrimination.

        Defendants nevertheless contend that Plaintiff’s allegations of discriminatory treatment

fall short of the post-Twombly pleading standard. (Doc. No. 24 at 11.) In support of their

contention, Defendants rely on Chernobai v. Hydraulax Prods., Inc., No. 14-6938, 2015 WL

710464 (E.D. Pa. Feb. 19, 2015), in which the court dismissed a plaintiff’s national origin

discrimination claim. Defendants argue that Plaintiff’s allegations of race discrimination in this

case are strikingly similar to the allegations deemed insufficient in Chernobai. (Doc. No. 24 at

11.)

        In Chernobai, the plaintiff alleged that defendant had unlawfully discriminated against

him on the basis of his national origin, Ukranian. Id. at *1. The plaintiff alleged he was called

names such as “stupid Russian.” Id. at *3. The plaintiff also alleged that he was subjected to

disparate treatment because other employees could speak non-English languages while at work

and were assigned more substantive tasks. Id. The court held that plaintiff’s allegations of

discriminatory comments did not create an inference of discrimination because the complaint

failed to identify the person who called him a “stupid Russian” or “provide any facts showing

that this comment was in any way connected to his termination.” Id. The court similarly

rejected the plaintiff’s allegations of disparate treatment, noting as follows:

        Chernobai does not identify the individual(s) who treated him less favorably or
        any individual(s) who had a role in his termination. He alleges no facts
        establishing a connection between this treatment and his termination. Without
        some connection between the alleged disparate treatment and Chernobai’s
        termination, he has not pled facts sufficient to raise a reasonable inference of
        discrimination.

Id. at *3-4.




                                                 12
       Here, the allegations of the Second Amended Complaint go well beyond the allegations

that were made in Chernobai.        (Compare Doc. No. 19 with Doc. No. 24-3.)              Unlike in

Chernobai, Plaintiff has specifically identified Tonelli as the person who made discriminatory

comments to her, asserting with an example that Tonelli made frequent “inappropriate remarks

about Plaintiff’s race in the workplace.” (Doc. No. 19 ¶ 21.) Moreover, with respect to

Plaintiff’s alleged disparate treatment, she has listed several examples of how she was treated

less favorably than white buyers who worked under the same management. (Id. ¶ 20.) Plaintiff

has also asserted a connection between her alleged discriminatory treatment and termination

because she submits that Tonelli and Murray played a significant role in both. (Id. ¶¶ 20-21, 27-

29.) For these reasons, the Complaint plausibly raises an inference of intentional discrimination

and, as such, Plaintiff has established a prima facie case of disparate treatment at this stage.

       C.     Plaintiff Has Pled Facts Sufficient to State a Plausible Claim of
              Retaliation Under § 1981 and Title VII

       Defendants also contend that Plaintiff failed to state a claim of retaliation based on race

under § 1981 and Title VII because “she has not pled a causal connection” required to establish a

prima facie case. (Doc. No. 24 at 13.) Like disparate treatment, § 1981 and Title VII retaliation

claims are analyzed under the McDonnell Douglas burden-shifting framework.                 Carvalho-

Grevious v. Delaware State Univ., 851 F.3d 249, 256-57 (3d Cir. 2017). To state a prima facie

case of retaliation, a plaintiff must show that (1) she engaged in protected activity; (2) the

employer took an adverse employment action against her; and (3) there was a causal connection

between the protected activity and the adverse employment action.                Moore v. City of

Philadelphia, 461 F.3d 331, 340-41 (3d Cir. 2006).

       The first two elements of Plaintiff’s prima facie case are not in dispute. (Doc. No. 24 at

13.) With respect to the first element, Plaintiff engaged in protected activity by submitting a


                                                 13
written complaint of discrimination to Defendants’ HR Business Partner, Yvette Villages. (Doc.

No. 19 ¶ 24.) With respect to the second element, Plaintiff suffered an adverse employment

action when she was terminated from her employment with Defendants on May 9, 2017. (Id. ¶

27.) Defendants argue that Plaintiff has not established the third element of her prima facie case

of retaliation because “she has not pled facts linking her complaint to Human Resources to her

subsequent termination.” (Doc. No. 24 at 13.) Again, the Court disagrees.

       To show a causal link between a plaintiff’s protected activity and adverse employment

action, “a plaintiff may rely on a ‘broad array of evidence.’” Marra v. Phila. Housing Auth., 497

F.3d 286, 302 (3d Cir. 2007) (citing Farrell v. Planters Lifesavers Co., 206 F.3d 271, 284 (3d Cir.

2000)). “In certain narrow circumstances, an ‘unusually suggestive’ proximity in time between

the protected activity and the adverse action may be sufficient, on its own, to establish the

requisite causal connection.” Id. (citing Robinson v. City of Pittsburgh, 120 F.3d 1286, 1302 (3d

Cir. 1997) (finding a causal connection where plaintiff was discharged just two days after making

a complaint with the EEOC)). See Blakney v. City of Phila., 559 Fed. App’x 183, 186 (3d Cir.

2014) (“a temporal proximity greater than ten days requires supplementary evidence of

retaliatory motive”).      Absent “unusually suggestive” timing, courts will consider “the

circumstances as a whole, including any intervening antagonism by the employer” to determine

whether the plaintiff has established a causal link. Daniels v. School Dist. of Phila., 776 F.3d

181, 196 (3d Cir. 2015).

       Here, the six weeks that lapsed between Plaintiff’s complaint to Villages and her

termination from employment is not so unusually suggestive to establish a causal connection.

The temporal proximity coupled with Plaintiff’s circumstantial evidence of Defendants’

antagonism towards her after she complained to Villages, however, is enough to prove the



                                                14
requisite causal link at this stage. Plaintiff alleges that after she complained to Villages, Villages

responded with “a significant degree of hostility and questioned the validity of [her] complaint.”

(Doc. No. 19 ¶ 25.) Plaintiff specifically avers that Villages told her she did not understand why

she was making the complaint, despite Plaintiff telling Villages that Murray and Tonelli were

condoning the use of racial slurs in the workplace. (Id. ¶¶ 24-25.)

       Moreover, Plaintiff alleges that Villages never followed up with her about her complaint

and Defendants never properly investigated or attempted to resolve Plaintiff’s concerns. (Id. ¶

25.) Plaintiff further avers that Villages told Murray and Tonelli of her complaints, making them

aware that Plaintiff had accused them of discriminatory/racist behavior prior to the termination

meeting on May 9, 2017. (Id. ¶ 26.)

       Taken as true, Defendants’ actions after Plaintiff complained to Villages of

discrimination, along with the relatively short period of time that elapsed between Plaintiff’s

complaint and termination from employment, is sufficient evidence of a causal connection

between Plaintiff’s protected activity and adverse employment action. As such, the Court is

persuaded that Plaintiff has met her burden of pleading a plausible retaliation claim under § 1981

and Title VII to survive Defendants’ Motion to Dismiss.

V.     CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Partially Dismiss Plaintiff’s Second

Amended Civil Action Complaint (Doc. No. 24) will be denied. An appropriate Order follows.




                                                 15
